[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________           FILED
                                                 U.S. COURT OF APPEALS
                              No. 11-15831         ELEVENTH CIRCUIT
                          Non-Argument Calendar        JUNE 22, 2012
                        ________________________        JOHN LEY
                                                         CLERK
                   D.C. Docket No. 0:04-cr-60237-WJZ-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

JIMMY SUAREZ,

                                                          Defendant-Appellant.

                       ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (June 22, 2012)

Before EDMONDSON, BARKETT and FAY, Circuit Judges.

PER CURIAM:

     Jimmy Suarez appeals his sentence of 24 months’ imprisonment, imposed
upon revocation of his supervised release. He contends that his sentence, which

was above the guideline range of 12 to 18 months, was substantively unreasonable

because it was greater than necessary to serve the purposes of 18 U.S.C. § 3553(a).

       We review a district court’s revocation of supervised release for an abuse of

discretion and the sentence imposed upon revocation of supervised release for

reasonableness. United States v. Velasquez-Velasquez, 524 F.3d 1248, 1252 (11th

Cir. 2008).

       A sentence is substantively unreasonable if, considering the totality of the

circumstances, the court weighed the § 3553(a) factors unreasonably and imposed

a sentence that did not achieve the purposes of sentencing outlined in § 3553(a).

United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc), cert.

denied, 131 S. Ct. 1813 (2011).1 The weighing of these factors is within the

discretion of the district court, and we do not substitute our own judgment or

reweigh those factors on appeal. United States v. Saac, 632 F.3d 1203, 1214–15

(11th Cir.), cert. denied, 132 S. Ct. 139 (2011).


       1
         When imposing a sentence upon revocation of supervised release, district courts should
consider the nature and circumstances of the offense and the history and characteristics of the
defendant; the need for the sentence imposed to deter criminal conduct, protect the public from
further crimes, provide the defendant with needed training or treatment; the relevant guidelines
and policy statements and any relevant acts of Congress; the need to avoid disparities between
similarly situated defendants; and the need for restitution, if relevant. 18 U.S.C. §§ 3553(a),
3583(e).

                                                2
       Here, the district court considered Suarez’s multiple violations of the

conditions of supervised release. Suarez admitted to numerous substantial

violations of his release conditions.2 The court reasoned that an above-guidelines

sentence was therefore appropriate to serve the purposes of § 3553(a), and we

decline to re-weigh the § 3553(a) factors.

       AFFIRMED.




       2
          At the revocation hearing, Suarez admitted to the following violations: failing to refrain
from violating the law by committing the Florida offense of witness tampering in September
2010; failing to submit to mandatory drug testing 14 times between March and July 2010; failing
to participate in an approved drug treatment program; failing to report to his probation officer;
failing to submit a written report to his probation officer; failing to comply with the probation
officer’s instructions about a job search form; leaving the judicial district without permission
from his probation officer; failing to notify his probation officer of his change of residence; and
failing to notify his probation officer within 72 hours of his July 2010 arrest.

                                                 3